J. A21027/16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37


BRENDA M. DUDEK AND MICHAEL H.           :      IN THE SUPERIOR COURT OF
DUDEK                                    :           PENNSYLVANIA
              Appellants                 :
                                         :
                                         :
               v.                        :
THE CHESTER COUNTY HOSPITAL AND          :
HEALTH SYSTEM, GAWTHROP,                 :
GREENWOOD                                :      No. 3063 EDA 2015


             Appeal from the Order Entered September 3, 2015
              In the Court of Common Pleas of Chester County
                     Civil Division at No(s): 2013-12455

BEFORE: Bender, P.J.E., DUBOW, J., and MUSMANNO, J.

JUDGMENT ORDER BY DUBOW, J.:                          FILED JULY 19, 2016

     Appellants, Brenda M. Dudek and Michael H. Dudek, plaintiffs below,

appeal, pro se, from the final order entered in the Chester County Court of

Common Pleas on September 3, 2015, granting summary judgment in favor

of Appellees, The Chester County Hospital and Health System, Richard O.

Donze, D.O., MPH, Stephanie Ciccarelli, M.D., Therese M. Winkler, Martye L.

Marshall, M.D., and “Other John &/or Mary Doe Doctors (the “Hospital

Appellees”), Neighborhood Health Agencies, Inc., Neighborhood Visiting

Nurse Association, and Debbie Travers.       Appellants also appeal from the

April 23, 2014 Order sustaining the Preliminary Objections filed by Appellee

Gawthrop Greenwood, P.C.; the April 25, 2014 Order granting in part and

denying in part the Preliminary Objections filed by the Hospital Appellees;
J. A21027/16


and the September 17, 2014 Order granting the Motion to Dismiss filed by

Richard Donze, D.O.    We conclude Appellants have waived their issues on

appeal. Accordingly, we affirm.

      Pa.R.A.P. 1925(b)(4) requires that, when the trial court orders an

appellant to file a Rule 1925(b) Statement, the Statement “shall set forth

only those rulings or errors that the appellant intends to challenge,” that the

“Statement concisely identify each ruling or error that the appellant intends

to challenge,” and that the Statement “should not be redundant or provide

lengthy explanations as to any error desires clarification of the errors

complained of on appeal.” See Pa.R.A.P. 1925(b)(4)(i), (ii), and (iv).

      In the instant case, Appellants filed a Rule 1925(b) Statement

consisting of 39 pages of unnumbered alleged errors.           Our review of

Appellants’ Statement confirms that “[t]he allegations of error are presented

in a narrative format which contradicts the events of which [Appellants]

complain.” Trial Ct. Op., 10/29/15, at 2. Many of the issues raised therein

contain multiple sub-parts and excessive explanations regarding the alleged

errors.   Consequently, the trial court found it “difficult to discern a legal

basis for the alleged errors[,]” and believed that Appellants’ 1925(b)

Statement, “put[] them in danger of having all issues waived.” Id. at 3. As

a result, the trial court declined to address the alleged errors, and instead

directed this Court to its Orders of April 23, 2014, April 25, 2014, September

17, 2014, and September 3, 2015.



                                     -2-
J. A21027/16


      “[T]he issue of waiver based on a violation of Rule 1925(b) is

expressly reserved to the appellate courts, and not to the trial courts.”

Commonwealth v. Donahue, 630 A.2d 1238, 1242-43 (Pa. Super. 1993).

Here, we ascertain that Appellants’ disregard of both the spirit and explicit

text of Rule 1925(b)(4) is too egregious to be overlooked. Accordingly, we

conclude that all of the claims raised in Appellants’ Rule 1925(b) statement

have been waived for their failure to comply with Rule 1925(b)(4), and we

affirm the orders of the trial court on that basis.    See Tucker v. R.M.

Tours, 939 A.2d 343, 346-47 (Pa. Super. 2007) (finding the appellant’s

issues waived where his Rule 1925(b) Statement consisted of 16 pages with

76 paragraphs, and was so voluminous that it created confusion for the trial

court); Kanter v. Epstein, 866 A.2d 394, 401 (Pa. Super. 2004) (finding

the appellants’ issues waived where they raised an “outrageous number of

issues”).

      Orders affirmed. Case is stricken from the argument list. Jurisdiction

relinquished.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 7/19/2016




                                    -3-
J. A21027/16




               -4-